FILED
                            NOT FOR PUBLICATION                            JUN 22 2015

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50065

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00795-MWF-1

  v.
                                                 MEMORANDUM*
JAIME MORENO, a.k.a. Chubbs,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                           Submitted September 30, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Jaime Moreno appeals from the district court’s judgment and challenges his

guilty-plea conviction and 132-month sentence for distribution of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Moreno’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Moreno the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Moreno has waived the right to appeal his conviction. Because the record

discloses no arguable issue as to the validity of that waiver, we dismiss Moreno’s

appeal as to his conviction. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Moreno’s sentence.

We accordingly affirm his sentence.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2